Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation sheet.
Newly submitted amended claims 1 and 23-41 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Group I, original claims 1 and 23-41 drawn to a pharmaceutical composition comprising a compound represented by Chemical Formula 1 as an active ingredient.
Group II, amended claims 1 and 23-41 drawn to a method of preventing or treating retinal disease in a subject in need thereof comprising administering the pharmaceutical composition to subject.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, such as administered as the effective agent in a method of treatment of liver disease as taught by LEE et al. (KR 10-1709307, provided by Applicant in IDS mailed 12 Jun 2020).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, amended claims 1 and 23-41 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The amendment filed on 21 Mar 2022 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because of the reasons detailed above.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

/JONATHAN S LAU/Primary Examiner, Art Unit 1623